Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has only found a miniscule percentage to be particularly relevant. If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 


Drawings
Thirty-three sheets for formal drawings were filed October 12, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 7, 8, 10, 11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Smrha et al. (US 2008/0175552 A1 from Applicant’s Information Disclosure Statement).
Regarding claims 1 and 17, Smrha discloses a fiber optic apparatus, comprising: a chassis (12) configured to be disposed in an equipment rack (paragraph 0053), the chassis comprising opposite front and rear chassis ends that are spaced apart from one another in a longitudinal direction (Fig. 1); a plurality of module guides (66) disposed in the chassis, wherein the plurality of module guides are arranged in a stacked configurations defining a plurality of tiers; and a plurality of fiber optic modules (60) configured to move and be guided between a different pair of laterally spaced module guides of the plurality of module guides, wherein each fiber optic module of the plurality of fiber optic modules is configured to be independently movable in the longitudinal direction relative to the chassis, and wherein each tier of the plurality of tiers is configured to receive multiple fiber optic modules of the plurality of fiber optic modules; 
Regarding claim 3, Smrha discloses the plurality of module guides are configured to support the plurality of fiber optic modules in different levels, with each level of the different levels supporting multiple fiber optic modules of the plurality of fiber optic modules in Fig. 1.  
Regarding claims 7, 8, 19 and 20, Smrha discloses the plurality of first fiber optic adapters are configured to accept six duplex LC fiber optic connectors in paragraph 0025.
Regarding claim 10, Smrha discloses each fiber optic module of the plurality of fiber optic modules comprises at least one second fiber optic adapter disposed through the rear end of the fiber optic module in Fig. 1.
Regarding claim 11, Smrha discloses at least one module guide of the plurality of module guides comprises a stop feature arranged to limit forward translation in the longitudinal direction of a fiber optic module of the plurality of fiber optic modules in paragraph 0033.  
Regarding claim 13, Smrha discloses each fiber optic module of the plurality of fiber optic modules comprises at least one laterally extending protrusion configured to cooperate with the at least one module guide of the plurality of module guides in paragraph 0033.  
Regarding claim 14, Smrha discloses at least one fiber optic module of the plurality of fiber optic modules comprises a front module latch configured to interlock .  


Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 9, 15, 16 and 21 are rejected under 35 U.S.C. 102(e) as being unpatentable over Smrha et al. (US 2008/0175552 A1).
Regarding claim 4, Smrha teaches the claimed invention except for each level configured to receive four fiber optic modules.  However, it would have been obvious to 
Regarding claim 5, Smrha teaches the claimed invention including the chassis having a shelf in Fig. 1, but does not specifically state the height of the chassis shelf.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Smrha teaches the claimed invention except for specifically stating the plurality of adapters configured to support 144 optical connections.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed number of optical connections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9 and 21, Smrha discloses the plurality of module guides are configured to support the plurality of fiber optic modules in different levels, with each level of the different levels supporting multiple fiber optic modules of the plurality of fiber optic modules in Fig. 1.  Smrha teaches the claimed invention but does not specifically state the height of the chassis shelf and the plurality of adapters configured to support 
Regarding claims 15 and 16, Smrha teaches the claimed invention except for the module latch extending beyond the front end of the module and configured to be pulled inward to permit disengagement.  However, various types of latches are ubiquitous in the art of fiber optic devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to dispose the latch at any position on the module including the front end and to have the latch configured to be pulled inward toward a medial portion of the at least one fiber optic module to permit disengagement in order to securely and efficiently lock and unlock the module.  

Claims 2, 12 and 18 are rejected under 35 U.S.C. 102(e) as being unpatentable over Smrha et al. (US 2008/0175552 A1) in view of Coburn et al. (7,493,002 from Applicant’s Information Disclosure Statement).
Regarding claim 2, 12 and 18, Smrha further discloses chassis comprises a rear section, and a rear portion of each module guide of the plurality of module guides defines at least one guide channel that is open on a rear end thereof to permit the plurality of fiber optic modules to be inserted into the plurality of module guides from the rear section of the chassis and to be guided toward the front chassis end in Fig. 1.  Smrha teaches the claimed invention except for each fiber optic module permitted to be 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 10, 2022